Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I(a)(1), directed toward the embodiment seen in FIGS. 1-4, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 6;
Species I(a)(2), directed toward the embodiment seen in FIGS. 1-4, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 7;
Species I(b)(1) directed toward the embodiment seen in FIGS. 1-4, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 6;
Species I(b)(2) directed toward the embodiment seen in FIGS. 1-4, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 7;
Species II(a)(1), directed toward the embodiment seen in FIG. 9, including the cross-sectional configuration as seen in FIGS. 1-13, and the reflection structure as shown in FIG. 6;
Species II(a)(2), directed toward the embodiment seen in FIG. 9, including the cross-sectional configuration as seen in FIGS. 1-13, and the reflection structure as shown in FIG. 7;
Species II(b)(1), directed toward the embodiment seen in FIG. 9, including the cross-sectional configuration as seen in FIG. 14, and the reflection structure as shown in FIG. 6;
Species II(b)(2), directed toward the embodiment seen in FIG. 9, including the cross-sectional configuration as seen in FIG. 14, and the reflection structure as shown in FIG. 7;
Species III(a)(1), directed toward the embodiment seen in FIG. 11, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 6;
Species III(a)(2), directed toward the embodiment seen in FIG. 11, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 7;

Species III(b)(2), directed toward the embodiment seen in FIG. 11, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 7;
Species IV(a)(1), directed toward the embodiment seen in FIG. 12, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 6;
Species IV(a)(2), directed toward the embodiment seen in FIG. 12, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 7;
Species IV(b)(1), directed toward the embodiment seen in FIG. 12, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 6;
Species IV(b)(2), directed toward the embodiment seen in FIG. 12, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 7;
Species V(a)(1), directed toward the embodiment seen in FIG. 13, including the cross- sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 6;
Species V(a)(2), directed toward the embodiment seen in FIG. 13, including the cross-sectional configuration seen in FIGS. 1-13, and the reflection structure as shown in FIG. 7;
Species V(b)(1), directed toward the embodiment seen in FIG. 13, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 6; and
Species V(b)(2), directed toward the embodiment seen in FIG. 13, including the cross-sectional configuration seen in FIG. 14, and the reflection structure as shown in FIG. 7.
Examiner notes for further clarification that the patentably distinct species set forth above involves three groups of features, each of which includes patentably distinct options. Thus, the overall set of species includes all combinations of these three variants. The first group, designated species I – V, refers to the plan view layout of the light emitting diode chip. Each identified species includes a specific layout, and all identified layouts are patentably distinct from one another. The second group, designated cross-sectional configuration a and 
The species are independent or distinct because of the mutually exclusive characteristics for each identified species, particularly the specific combination of plan-view layout, cross-sectional configuration, and reflection structure for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired separate status in the art due to their recognized divergent subject matter necessitating the use of different strategies, search tools, electronic resources, and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Miyoung Shin on January 13, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819